DETAILED ACTION
	Applicant’s amendments to the claims, filed on 6/17/2021, were received. Claim 1 was amended.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 13/629,298, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
	Specifically, Application No. 13/629,298, fails to provide adequate support for “a wiper impregnated with a fuser oil and positioned to both clean the textured roller and to apply a coating of the fuser oil to form a barrier between the smooth toner layer and the textured roller, such that an adhesion of the smooth toner layer to the textured roller is prevented” as recited in independent claim 1.
14/054,711, filed on 10/15/2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Amended): please amend to read as:
	“and the controller configured to control the gas nozzles to apply cooling in sequential scan lines to develop a raster image of temperature difference on the textured roller as the textured roller rotates to create a gloss difference on the smooth toner layer 




Claim Interpretation
The expression “high frequency texture” in the claims is deemed proper since the expression “high frequency” has a customary meaning in the art and refers to a frequency having 150+ lines per inch (Spec., Pg. 6, lines 5-12). See MPEP 2111.01.

The expression “smooth toner layer” in the claims is deemed proper since the term “smooth” is explicitly defined in Applicant’s specification to refer to “non-textured” (Spec., Pg. 11, lines 11-15). See MPEP 2111.01.

No claim limitations are interpreted under 35 U.S.C. 112(f) since no limitations currently meet the 3-prong analysis. See MPEP 2181.
	

Double Patenting
	No non-statutory double patenting rejection is applied to independent claim 1 of the instant application since claimed features such as those directed to the wiper, and functional language “configured to imprint a high frequency texture”, render the claimed invention structurally and patentably distinct from independent claim 1 of Application No. 16/432,799.

Claim Rejections
The claim rejections under 35 U.S.C. 103 are withdrawn since independent claim 1 was amended. 


Reasons for Allowance
Claims 1-6 are allowed. The invention of independent claim 1 is drawn to an apparatus for providing variable gloss adjustment. The apparatus comprises a heated textured roller, a wiper impregnated with fuser oil, a controller, and a series of gas nozzles, each gas nozzle having a valve.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 1, a controller configured to control a series of gas nozzles spaced along the textured roller, each gas nozzle having a valve to control an amount of gas that can escape from the nozzle, and the controller configured to control the gas nozzles to apply cooling in sequential scan lines to develop a raster image of temperature difference on the textured roller as the textured roller rotates to create a gloss difference on the smooth toner layer formed on the substrate.
Support for the allowable subject matter can be found on Pg. 9, lines 29-32 and Pg. 13, lines 11-29 of Applicant’s specification.
Although Mills (already of record) and Baruch (already of record) each disclose a series of gas nozzles for cooling along a fuser roller (Mills: para 0030-0033, see for example Fig. 4; Baruch: para 0029-0032, see for example Figs. 1-5), Mills and Baruch fail to teach operating the controller and cooling gas nozzles with the degree of precision recited in the allowable subject matter to form a differential gloss pattern on a toner layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717